UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1061



STATE OF NORTH CAROLINA,

                                              Plaintiff - Appellee,

          versus


LEMUEL F. SWINDELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-99-257-1)


Submitted:   March 9, 2000                 Decided:   March 16, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lemuel F. Swindell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lemuel F. Swindell appeals the district court’s order dismiss-

ing Swindell’s motion to remove his state court traffic matter to

federal court for lack of jurisdiction.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

North Carolina v. Swindell, No. CA-99-257-1 (W.D.N.C. Dec. 17,

1999).   We deny Swindell’s motion to proceed in forma pauperis in

this court.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2